5/13/2021                                                         Gmail - Pay Statements



                                                                                     Bryce Carrasco <bocarrasco47@gmail.com>



  Pay Statements
  13 messages

  Bryce Carrasco <bocarrasco47@gmail.com>                                                               Mon, Jul 13, 2020 at 4:07 PM
  To: asolice@mtb.com

    Drew, please find attached two latest pay statements as requested. Thanks. Regards, Bryce

     2 attachments
            1. Pay State June 30 2020.pdf
            46K
            2. Pay Statement June 15 2020.pdf
            46K


  Bryce Carrasco <bocarrasco47@gmail.com>                                                                Sun, Jul 19, 2020 at 3:48 PM
  To: "asolice@mtb.com" <asolice@mtb.com>

    Hey have not heard anything, any update?
    [Quoted text hidden]


     2 attachments
            1. Pay State June 30 2020.pdf
            46K
            2. Pay Statement June 15 2020.pdf
            46K


  Solice Jr, Drew <asolice@mtb.com>                                                                     Mon, Jul 20, 2020 at 7:42 AM
  To: Bryce Carrasco <bocarrasco47@gmail.com>


    The application was approved and the card is on the way.



    From: Bryce Carrasco <bocarrasco47@gmail.com>
    Sent: Sunday, July 19, 2020 3:48 PM
    To: Solice Jr, Drew <asolice@mtb.com>
    Subject: Fwd: Pay Statements




                External Email: Use cau on & trust the source before clicking links or opening a achments.



    [Quoted text hidden]


    This email may contain privileged and/or confidential information that is intended solely for the use of the addressee. If
    you are not the intended recipient or entity, you are strictly prohibited from disclosing, copying, distributing or using any of
    the information contained in the transmission. If you received this communication in error, please contact the sender
    immediately and destroy the material in its entirety, whether electronic or hard copy. This communication may contain
https://mail.google.com/mail/u/0?ik=cf6e28ce78&view=pt&search=all&permthid=thread-a%3Ar-5036177293515745887&simpl=msg-a%3Ar-50345248…   1/3
5/13/2021                                                         Gmail - Pay Statements
    nonpublic personal information about consumers subject to the restrictions of the Gramm-Leach-Bliley Act and the
    Sarbanes-Oxley Act. You may not directly or indirectly reuse or disclose such information for any purpose other than to
    provide the services for which you are receiving the information. There are risks associated with the use of electronic
    transmission. The sender of this information does not control the method of transmittal or service providers and assumes
    no duty or obligation for the security, receipt, or third party interception of this transmission.


  Bryce Carrasco <bocarrasco47@gmail.com>                                                                Mon, Jul 20, 2020 at 1:11 PM
  To: "Solice Jr, Drew" <asolice@mtb.com>

    Can you give me a call on my cell? What address did you send it to?
    [Quoted text hidden]



  Solice Jr, Drew <asolice@mtb.com>                                                                     Mon, Jul 20, 2020 at 1:27 PM
  To: Bryce Carrasco <bocarrasco47@gmail.com>


    Whats the phone number? We sent it to the 100 e redwood address.

    [Quoted text hidden]



  Bryce Carrasco <bocarrasco47@gmail.com>                                                               Mon, Jul 20, 2020 at 6:50 PM
  To: "Solice Jr, Drew" <asolice@mtb.com>

    Thought I provided cell number other day. How about online account access? Is there a way I can look at documentation
    online?

    Been in the dark let me know thanks.
    [Quoted text hidden]



  Solice Jr, Drew <asolice@mtb.com>                                                                      Tue, Jul 21, 2020 at 8:44 AM
  To: Bryce Carrasco <bocarrasco47@gmail.com>


    I was out of the office yesterday so I didn’t have access to the cell phone number. I had to call the back office for a status
    update. Online access is automatically updated as soon as the card is activated. What documentation are you looking for
    there is a letter that comes separate from the card that has your approval information but typically with a credit card there
    isn’t further documentation provided outside of what I gave when you filled out the application. If you like I can give you a
    call today.

    [Quoted text hidden]



  Bryce Carrasco <bocarrasco47@gmail.com>                                                               Tue, Jul 21, 2020 at 11:00 PM
  To: "Solice Jr, Drew" <asolice@mtb.com>

    Nope, that's fine. Thanks for the update
    [Quoted text hidden]



  Bryce Carrasco <bocarrasco47@gmail.com>                                                                Tue, Jul 28, 2020 at 3:47 PM
  To: "Solice Jr, Drew" <asolice@mtb.com>

    Drew, could you help me with setting up an online account? Thanks
    [Quoted text hidden]



  Solice Jr, Drew <asolice@mtb.com>                                                                      Tue, Jul 28, 2020 at 4:14 PM
  To: Bryce Carrasco <bocarrasco47@gmail.com>


    In the app store select M&T, it’s a green logo. Its going to ask you for your account number or debit card number and
    some personal information to verify yourself. Once you create a username and password you’ll have access to all of your

https://mail.google.com/mail/u/0?ik=cf6e28ce78&view=pt&search=all&permthid=thread-a%3Ar-5036177293515745887&simpl=msg-a%3Ar-50345248…   2/3
5/13/2021                                                         Gmail - Pay Statements

    accounts.

    [Quoted text hidden]



  Bryce Carrasco <bocarrasco47@gmail.com>                                                                Tue, Jul 28, 2020 at 4:34 PM
  To: "Solice Jr, Drew" <asolice@mtb.com>

    This is my first account and it is only a credit card. Does that work the same way?
    [Quoted text hidden]



  Solice Jr, Drew <asolice@mtb.com>                                                                      Tue, Jul 28, 2020 at 4:35 PM
  To: Bryce Carrasco <bocarrasco47@gmail.com>


    For the account number use the credit card number instead.

    [Quoted text hidden]



  Bryce Carrasco <bocarrasco47@gmail.com>                                                              Mon, Mar 1, 2021 at 11:26 AM
  To: bocarrasco47@outlook.com

    [Quoted text hidden]




https://mail.google.com/mail/u/0?ik=cf6e28ce78&view=pt&search=all&permthid=thread-a%3Ar-5036177293515745887&simpl=msg-a%3Ar-50345248…   3/3
